Citation Nr: 1806514	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hydrocele, residuals of post-surgery for varicocele of the left testicle.

2.  Entitlement to an initial compensable evaluation for residual scar, post-surgery for varicocele of the left testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana in which the RO granted service connection with noncompensable ratings for hydrocele and residual scar, residuals of post-surgery for varicocele of the left testicle.

In an August 2012 rating decision, the RO readjudicated the claims on appeal based on receipt of supplemental service records, and continued the noncompensable ratings.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

The Veteran's last VA examination for his residuals, post-surgery for varicocele, left testicle, was performed in March 2012.  The Veteran has indicated that symptoms related to his service-connected residuals, post-surgery for varicocele of the left testicle have not been adequately considered in evaluating his disability.

Regarding the hydrocele, residuals of post-surgery for varicocele of the left testicle, in a November 2012 notice of disagreement, the Veteran stated that he continued to have pain and discomfort from the residuals of surgery on his testicle.  Further, in a VA Form 9 Appeal to the Board of Veterans' Appeals, the Veteran claimed that the prior rating decision which denied a compensable evaluation for post-surgical residuals of his left testicle surgery did not address the constant aching, hypersensitivity to pressure, and frequent sharp pain he experienced since the surgery.  The Veteran further stated that since the surgery, his testicle had been painful and ached on a daily basis.  The Veteran asserted that wearing a support did not provide relief and physical activity, including exercise and sexual intercourse made the aching worse.  The Veteran further asserted that his left testicle was significantly more sensitive to pressure than the right and if he was bumped in the groin he had sharp pain in his left testicle, while the right side was affected normally.  The Veteran asserted that he experienced this condition since the surgery and believed it was directly caused by the surgery.

In the appellant's brief dated December 7, 2016, the Veteran through his representative asserted that the VA examiner did not adequately assess the Veteran's condition that presents with slight edema in his legs and ankles not acknowledged by VA prior to final adjudication.  The brief also noted that a higher evaluation is warranted for the Veteran's scar as the VA examiner did not adequately assess the Veteran's condition that presents with pain and limitation of function when utilizing the lavatory or when being intimate or at times when he is walking or sitting.

Therefore, the Board finds that a remand is warranted in order to obtain a VA examination and medical opinion that addresses the nature and etiology of the Veteran's residuals, post-surgery for varicocele of the left testicle.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected residuals, post-surgery for varicocele of the left testicle.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the appropriate Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should identify the nature and extent of any associated voiding dysfunction or renal dysfunction and specifically address the Veteran's report of edema in the legs and ankles, constant aching, hypersensitivity to pressure, and frequent sharp pain, and specifically state if they are etiologically related to the Veteran's hydrocele, post-surgery for varicocele of the left testicle.

The examiner should also address any pain and limitation of function reportedly associated with the residual surgical scar and state if such symptomatology is etiologically related to the Veteran's scar post-surgery for varicocele of the left testicle.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







